Case: 12-11079     Date Filed: 10/17/2012       Page: 1 of 5

                                                                    [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-11079
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:11-cv-01047-CAP

JOHNNY TRAYLOR,
a member of that Class of Disabled Persons,
entitled to equal protection of the law, under
Title VII of the Civil Rights Act of 1968, as
amended, the Fair Housing Act (the Act),

                                    llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellant,

                                        versus

PARTNERSHIP TITLE COMPANY, LLC,
KIRSTEN MILLER HOWARD,
in her capacity as Closing Attorney for Wells
Fargo Bank, N.A.; in State of Georgia Administrator’s
Deed dated 4/2/08; Deed Book 20916, page 503;
and in State of Georgia Security Deed/FHA Case
No. 105-3788211, dated 6/20/08,
ANDREW DEAN MANSUKKHANI,
in his capacity as Administrator for
the Estate of Ernestine Lavelle Petty, et al.,
WELLS FARGO BANK, N.A.,
JOHN STUMPF,
in his capacity as CEO of Wells Fargo Bank, et al.,

                                 llllllllllllllllllllllllllllllllllllllllDefendants-Appellees.
              Case: 12-11079     Date Filed: 10/17/2012   Page: 2 of 5

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                 (October 17, 2012)

Before CARNES, WILSON and HILL, Circuit Judges.

PER CURIAM:

      Johnny Traylor, proceeding pro se, appeals the district court’s dismissal for

failure to state a claim of his complaint, which alleged fraud in violation of 42

U.S.C. § 1981; the Fair Housing Act (“FHA”), 42 U.S.C. § 3601 et seq.; the

Thirteenth and Fourteenth Amendments; the Georgia Residential Mortgage Act

(“GRMA”), Ga. Code. Ann. § 7-1-1000 et seq.; 18 U.S.C. § 657; 18 U.S.C.

§ 1010; 38 U.S.C. § 5301; and the mail fraud statute, 18 U.S.C. § 1341. Liberally

construed, Traylor asserts that the district court erred in dismissing his complaint

because defendant Partnership Title Company, LLC, through its attorney, refused

to participate in a Fed.R.Civ.P. 26(f) settlement conference. He additionally

argues that he provided notice below that the district court judge should disqualify

himself, pursuant to 28 U.S.C. § 455(a), because his impartiality might reasonably

be questioned.

      As a preliminary matter, Traylor has abandoned two of the stated issues in

                                          2
               Case: 12-11079     Date Filed: 10/17/2012    Page: 3 of 5

his appellate brief, which concern the appropriate standard of review and whether

the district court sanctioned a violation of 18 U.S.C. § 657, by failing to brief these

issues. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      We review de novo the grant of a motion to dismiss under Fed.R.Civ.P.

12(b)(6), accepting the allegations in the complaint as true and construing them in

the light most favorable to the plaintiff. Speaker v. U.S. Dep’t of Health & Human

Servs., 623 F.3d 1371, 1379 (11th Cir. 2010).

      We review for an abuse of discretion a district court judge’s refusal to

recuse pursuant to 28 U.S.C. § 455(a). Diversified Numismatics, Inc. v. City of

Orlando, 949 F.2d 382, 384-85 (11th Cir. 1991). The relevant inquiry is “whether

an objective, disinterested, lay observer fully informed of the facts underlying the

grounds on which recusal was sought would entertain a significant doubt about the

judge’s impartiality.” Id. at 385. Generally, absent a showing of pervasive bias

and prejudice, a judge’s rulings in the same or a related case may not serve as the

basis for a recusal motion. McWhorter v. City of Birmingham, 906 F.2d 674, 678-

79 (11th Cir. 1990).

      Under the federal rules of civil procedure, a complaint must contain a short

and plain statement of the claim showing that the plaintiff is entitled to relief.

Fed.R.Civ.P. 8(a)(2). In order to avoid dismissal, a complaint must allege enough

                                           3
               Case: 12-11079      Date Filed: 10/17/2012    Page: 4 of 5

facts to state a claim to relief that is plausible on its face and that rises above the

speculative level. Speaker, 623 F.3d at 1380 (citing Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555, 570, 127 S.Ct. 1955, 1964-65, 1974, 167 L.Ed.2d

929 (2007)). A claim is facially plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662,

678, 129 S.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (quotations omitted). The

plausibility standard requires that a plaintiff allege sufficient facts to nudge his

“claims across the line from conceivable to plausible.” Twombly, 550 U.S. at 570,

127 S.Ct. at 1974. Finally, pro se pleadings receive a liberal construction, but a

fraud complaint must allege the details, timing, and participants in the allegedly

fraudulent acts. Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008); Am.

United Life Ins. Co. v. Martinez, 480 F.3d 1043, 1064 (11th Cir. 2007).

      Upon review of the record and consideration of the parties’ briefs, we

affirm.

      Here, we conclude that the district court did not err in dismissing Traylor’s

complaint for failure to state a claim. In his complaint, Traylor asserted that he

was defrauded by the defendants in violation of various civil and criminal laws,

but he did not allege sufficient facts regarding this fraud to render his claims

                                            4
               Case: 12-11079     Date Filed: 10/17/2012    Page: 5 of 5

coherent, let alone plausible. Cf. Twombly, 550 U.S. at 570, 127 S.Ct. at 1974.

Traylor’s complaint did not allege facts sufficient to determine even how he was

harmed or what misconduct occurred, and it certainly did not allege facts that

would enable a court to draw the reasonable inference that the defendants were

liable for any alleged misconduct. See Speaker, 623 F.3d at 1380. Additionally,

Traylor has not demonstrated how Partnership Title’s alleged refusal to participate

in a settlement conference establishes error on the part of the district court in

dismissing his complaint for failure to state a claim. Finally, to the extent Traylor

is asserting that the district court’s order should be reversed because of the district

court judge’s refusal to recuse under 28 U.S.C. § 455(a), Traylor has not shown

that a lay observer would have any doubt regarding the judge’s impartiality. See

Diversified Numismatics, Inc., 949 F.2d at 384-85; McWhorter, 906 F.2d at 678.

      AFFIRMED.




                                           5